Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 9, 2022

                                     No. 04-22-00270-CV

                            John P. BOERSCHIG (cross-appellee),
                                        Appellant

                                               v.

            RIO GRANDE ELECTRIC COOPERATIVE, Inc.(cross-appellant),
                                Appellee

                 From the 63rd Judicial District Court, Kinney County, Texas
                                    Trial Court No. 4205
                        Honorable Roland Andrade, Judge Presiding


                                        ORDER
         The reporter’s record was originally due August 8, 2022. On August 8, 2022, the court
reporter filed a notification of late record requesting an extension until September 12, 2022 to
file the record. After consideration, we GRANT the request and ORDER the court reporter to
file the record by September 12, 2022.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court